Citation Nr: 0925892	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  04-06 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1974 to April 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

This matter was previously before the Board in August 2006 
and was remanded for further development.  Thereafter, a 
March 2009 supplemental statement of the case denied the 
claim, which was then returned to the Board for further 
appellate consideration.  

The Board notes that a service connection claim for a 
psychiatric disability, other than PTSD, has not been raised 
based on the appellant's description of the claim, his 
symptoms, or medical treatment reports obtain in support of 
this claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009) ("Although the appellant's claim identifies PTSD 
without more, it cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may reasonably be encompassed by 
several factors including: the claimant's description of the 
claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary 
obtains in support of that claim.").


FINDINGS OF FACT

1.  The record does not contain objective evidence which 
corroborates that the Veteran engaged in combat activity with 
the enemy during military service.

2.  The record does not contain credible supporting evidence 
which establishes the occurrence of the Veteran's claimed in-
service stressor(s).


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued VCAA notice letters to the 
Veteran dated in September 2002, August 2004, and August 
2006.  These letters satisfied VA's duty to assist by 
informing the Veteran of what evidence was required to 
substantiate his service connection claim and of his and VA's 
respective duties for obtaining evidence.  The August 2006 
letter also informed the Veteran as to the law pertaining to 
the assignment of a disability rating and effective date as 
the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because complete VCAA notice in this case was not 
accomplished prior to the initial AOJ adjudication denying 
the claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and 
Dingess/Hartman.  After complete notice was provided, the 
claim was readjudicated in a supplemental statement of the 
case that was provided to the appellant (most recently in 
March 2009).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA timing defect may be cured by 
the issuance of fully compliant notification followed by a 
re-adjudication of the claim).  The Veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, records from his 
service personnel file, and reports of post-service VA 
treatment and examination.  Additionally, the claims file 
contains the Veteran's statements in support of his claim.  
The Board has carefully reviewed his statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

The Board concludes a PTSD examination is not needed in this 
case because the only evidence indicating the Veteran 
experienced his stressor events, i.e., "suffered an event, 
injury or disease in service," is his own lay statements, as 
will be discussed below.  This evidence is insufficient to 
trigger VA's duty to provide an examination.  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate a veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms"); see 
also Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding 
that 3.159(c)(4)(i) is not in conflict with § 5103A(d) and 
evidence of record "establishing that the veteran suffered an 
event, injury, or disease in service," is required to trigger 
VA's duties pursuant to § 5103A(d)).  The reason that the 
claim fails, as discussed below, is for not satisfying the 
combat presumption and lack of credible supporting evidence 
that the claimed in-service stressor occurred.  There is no 
reasonable possibility that a medical examination and opinion 
would aid in substantiating the Veteran's claim since it 
could not provide corroborating evidence of a past event.

The Board finds that the there has been substantial 
compliance with its August 2006 remand as the Veteran was 
issued a comprehensive VCAA notice letter and an attempt to 
verify the Veteran's claimed in-service stressor(s) was made.  
See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a 
remand is not required under Stegall v. West, 11 Vet. App. 
268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  As noted above, the Board finds that a VA 
examination in not necessary to decide this claim.  
Therefore, the Board will proceed to adjudicate the appeal.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
a veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f) 
(2008). 

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. §1154(b); 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran contends that he is entitled to service 
connection for PTSD as a result of his experiences while 
serving in Germany.  The Veteran's claimed stressors include 
being shot at by Russians in East Berlin when his 
intelligence group went into East Germany to observe Soviet 
tactics and the equipment that they used.  According to the 
Veteran, he was never wounded, but he saw other people 
wounded.  He also indicated that shortly before leaving 
Berlin, there was a Major who was killed by the Russians.  
The Veteran also reported that in order to observe the Soviet 
tactics and equipment, he was required to pose as a 
technician for the German phone system and often had to work 
in tight, dark, wet, tunnels for two to three days non stop.  
He indicated that such conditions combined with the physical 
fatigue and stress of constantly being on-guard to not be 
discovered created an exceptionally taxing environment.  VA 
Form 9, received in February 2004.

Additionally, the Veteran related that on one occasion at end 
of September 1977 when he and two others were leaving a site 
near the Heiligensee U-Bahn, they encountered a man who was 
looking into the window of their van.  According to the 
Veteran, after catching the man, one of his companions, a Mr. 
B., stabbed him, while he and the other companion held the 
man down until he stopped struggling.  Then they threw the 
man over a wall into a drainage channel.  The Veteran stated 
that Mr. B. told them to not tell anyone one of the incident 
and that he would take care of it.  According to the Veteran, 
he did not discuss the incident with anyone until he went 
into the PTSD Recovery Program.  Id.  


After reviewing the record, the Board concludes that service 
connection is not warranted for the reasons that follow.

While the Veteran's available service personnel records 
confirm that he served in Germany from October 1976 to April 
1978, a review of the official military documentation 
contained in his claims file is unremarkable for evidence 
suggesting he affirmatively engaged in combat activity 
against enemy forces, as contemplated by VA regulations.  His 
DD Form 214 does not reflect that he received any decorations 
or medals indicative of involvement in combat.  The Veteran's 
service personnel records and DD Form 214 reflect that his 
military occupational specialty was that of a signal 
intelligence analyst and a traffic analyst.  These military 
records also demonstrate that he completed a 47-week Russian 
language course, a field operations interrogator course, and 
that he was assigned to the Army Security Agency Field 
Station in Berlin, Germany from October 31, 1976 to March 1, 
1977, as well as had other service in Berlin.  The Board 
further notes that the record, to include service treatment 
and personnel records do not demonstrate that the Veteran was 
wounded in combat during his service in Germany, nor has he 
alleged receiving any medals indicative of this type of 
service.  Additionally, the Veteran's service personnel 
records do not reflect that he was assigned to temporary duty 
with a combat unit.  

The law is clear that uncorroborated allegations of proximity 
to a combat area, without more, are insufficient to establish 
combat service.  VA's Office of General Counsel has defined 
the phrase "engaged in combat with the enemy" to mean that a 
veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.  The fact that a 
veteran served in or near a "combat zone" does not 
necessarily mean that he himself engaged in combat against 
the enemy.  Id.  Moreover, a general statement in service 
personnel records that he participated in a particular 
operation or campaign would not, alone, establish that he had 
combat service because the terms "operation" and "campaign" 
encompass combat and non-combat activities.  Id.  Whether or 
not a veteran "engaged in combat with the enemy" must be 
determined through recognized citations or other official 
records.  No single item of evidence is dispositive, and VA 
must assess the credibility, probative value, and relative 
weight of each item.  Id.  The veteran's assertions of combat 
service are not ignored, but are evaluated along with other 
evidence.  Id.  However, again, mere assertion of combat 
service, alone, is insufficient to establish this fact.  
VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 (1993) 
(finding that the mere presence in a combat zone is not 
sufficient to establish combat service).  In light of the 
foregoing, the Board finds that the evidentiary presumption 
of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) does not 
apply as the evidence of record does not establish that the 
Veteran engaged in combat with the enemy.  See VAOPGCPREC 12-
99.  Therefore, any alleged stressors in service must be 
independently verified, i.e., corroborated by objective 
credible supporting evidence.  

The VCAA letter, dated in September 2002, originally asked 
the Veteran to provided information or evidence regarding his 
stressful event(s).  The record does not reflect that the 
Veteran responded to this letter.  After a statement of the 
case was issued in December 2003, the Veteran completed his 
appeal with a VA Form 9 that included a description of his 
claimed in-service stressful events.  In part, because of the 
information provided by the Veteran on the VA Form 9, the 
Board in August 2006 found that additional development, to 
include regarding the Veteran's claimed in-service stressors, 
was warranted and remanded the claim for such.  

After the August 2006 Board remand, the Veteran was sent 
another VCAA notice letter later that month.  This VCAA 
notice letter advised the Veteran to provide information or 
evidence showing that he engaged in combat.  He was also 
advised to submit statements from fellow servicemen who 
experienced the event with him who could corroborate his 
involvement in the event as well as the actual or perceived 
threat of the situation.  A form titled "Stressor Details" 
was also enclosed for the Veteran to complete.  The record 
does not reflect that the Veteran responded to the August 
2006 VCAA letter.  The record reflects that the August 2006 
VCAA letter was sent to the claimant latest address of 
record.  38 C.F.R. § 3.1(q).

After waiting over a year for a response to the August 2006 
VCAA letter, VA attempted to verify the occurrence of the 
Veteran's stressor allegation regarding the situation when he 
was required to pose as a technician for the German phone 
system and often had to work in tight, dark, wet, tunnels for 
two to three days non stop.  The record reflects that a 
request was submitted in February 2008 noting the Veteran's 
location, MOS, details of the claimed stressful experience, 
and dates.  The Joint Services Records Research Center 
(JSRRC) responded in March 2008 and reported that it did not 
research the PTSD request.  JSRRC noted that a valid stressor 
was not given for research.  It was noted that a stressful 
incident described in detail relating who, what, when and 
where will very likely be within that organization's 
capability to find objective supporting evidence through 
various unit records.  JSRRC also provided examples of 
stressful incidents that have been verified in the past.  It 
concluded by noting that this request was now closed in their 
database.

The record reflects that the Veteran has been asked to submit 
information in corroboration of his claimed stressors.  See 
VCAA notice letters, dated in February September 2002 and 
August 2006.  Based on the information provided by the 
Veteran, VA attempted to find objective supporting evidence 
regarding his claimed in-service stressors.  The record, as 
it stands, reflects claimed stressors that are not 
corroborated by independent evidence of record (or are 
unrelated to his PTSD).  Without the combat presumption, 
there is insufficient evidence to support this claim.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Therefore, 
in the absence of any evidence to the contrary, the Board 
concludes that there is no independent evidence to 
corroborate the Veteran's statements as to the occurrence of 
his claimed stressors. 

With respect to a current PTSD diagnosis, the record reflects 
that the Veteran has been diagnosed with PTSD.  See VA 
treatment report, dated in October 2002 (noting an assessment 
of PTSD by a VA physician); VA PTSD recovery program report, 
dated in September 2002 (noting an Axis I diagnosis of PTSD 
symptoms); VA problem list summary, dated in September 2002 
(noting a diagnosis of the number 309.81, the International 
Classification of Diseases numerical code for PTSD used by 
the DSM-IV); VA integrated diagnostic summary, dated in June 
2002 (noting an Axis I diagnosis of provisional PTSD).

The Board also acknowledges the June 2002 VA integrated 
diagnostic summary briefly discussed the Veteran's military 
experience as an intelligence interrogator and noted that he 
had "some experiences" doing this work and started using 
hashish to cut his anxiety from this work.  Despite the above 
evidence relating, in essence, the Veteran's PTSD to service, 
the Board finds that this diagnosis cannot be relied upon 
because it was based on stressors that were not supported by 
credible evidence of record.  The Board reiterates that the 
Veteran's diagnoses of PTSD of record were based on an 
unconfirmed history as reported by him, which the Board is 
not bound to blindly accept.  See Swann v. Brown, 5 Vet. App. 
229, 232-33 (1993) (noting that where a veteran's alleged 
stressors are uncorroborated, the Board is not required to 
accept a recent diagnosis of PTSD as being the result of a 
veteran's service).  The question of whether he was exposed 
to a stressor in service is a factual determination, and VA 
adjudicators are not bound to accept uncorroborated accounts 
of stressors or medical opinions based upon such accounts.  
Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  As such, the Board does not accept 
the statements offered in the June 2002 VA integrated 
diagnostic summary or any other PTSD diagnosis of record 
based on uncorroborated reports and finds such evidence to 
hold no probative value.  In sum, whether the evidence 
establishes the occurrence of stressors is a question of fact 
for VA adjudicators, and whether any stressors that occurred 
were of sufficient gravity to cause or to support a diagnosis 
of PTSD is a question for medical professionals.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997).

The Board notes the Veteran's statement, dated in January 
2005, regarding an alleged personality disorder.  In this 
regard, a ATZJ-S Form 359 of record notes in a box that the 
reason for the Veteran's separation from service was 
"unsuitability - personality disorder."  In addition to the 
January 2005 statement, the Veteran submitted a letter from a 
former employer as evidence against a personality disorder.  
The Board notes that personality disorders are not diseases 
or injuries within the meaning of applicable legislation 
providing for veteran's compensation benefits.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127; Winn v. Brown, 8 Vet. App. 510, 516 
(1996); Beno v. Principi, 3 Vet. App. 439 (1992).  In any 
case, the Board notes that question of whether or not the 
Veteran's has or had a personality disorder need not be 
discussed any further because the reason that his claims 
fails, as discussed above, is for not satisfying the combat 
presumption and lack of credible supporting evidence that the 
claimed in-service stressor occurred.

In conclusion, the Board finds that the competent evidence of 
record fails to establish that the Veteran has PTSD that is 
related to his active military service.  In the absence of a 
corroborated in-service stressor, the Board finds there is no 
basis for granting service connection for PTSD.  As such, the 
negative evidence of record is of greater probative value 
than the Veteran's statements in support of his claim.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


